EASTERBROOK, Circuit Judge,
dissenting.
Roadblocks in Indianapolis cheek for both driving and drug offenses. Someone driving a car without a license, or with drugs, can expect arrest. The program is spectacularly successful as roadblocks go; 9.4% of those stopped are arrested, with the reason equally divided between driving and drug crimes. Roadblocks with much lower rates of success have been held consistent with the fourth amendment. United States v. Martinez-Fuerte, 428 U.S. 543, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976) (0.12% success rate); Michigan Department of State Police v. Sitz, 496 U.S. 444, 110 S.Ct. 2481, 110 L.Ed.2d 412 (1990) (1.6% success rate). Yet my colleagues declare that the fourth amendment forbids what Indianapolis has done, because its primary purpose is to enforce the criminal laws. Martinez-Fuerte approved a roadblock to search for alien smuggling, a violation of a criminal law; Sitz approved a roadblock to search for drunk driving, a violation of a criminal law. So how can the fact that possessing drugs violates the criminal laws doom this program? One would suppose that our case is a fortiori from Sitz, because alcohol, marijuana, and cocaine all are drugs, any of which can impair a driver’s performance. If the Constitution allows a roadblock to intercept alcohol users, how can it condemn a roadblock to intercept marijuana and cocaine users?
My colleagues’ answer is that everything depends on the “primary” or “real” motive for the roadblock. Thus if Indianapolis set out to find people driving without licenses and only later added a dog to sniff for drugs (a step that does not entail a search or seizure of any kind, see United States v. Place, 462 U.S. 696, 103 S.Ct. 2637, 77 L.Ed.2d 110 (1983)) in cars that already *667were stopped, then the program • would pass constitutional muster. But if the City first decides to search for drugs, then adds license checks to make better use of the time while the dog does its work, then the program is invalid. If a city starts a license + drug program, then its validity depends on the primary motivation: if to search for people not legally entitled to drive, the program is valid; if to search for people not legally entitled to carry drugs, invalid. If a program is designed primarily to search for people using drugs in the car, and only secondarily to locate drugs in the trunk, then it is valid; if it is designed primarily to search for carried drugs, and only secondarily for ingested drugs, then it is invalid.
Why should the constitutionality of a roadblock program turn on what its promoters think (or the order in which its components were approved), rather than on what happens to the citizenry? Over and over, the Supreme Court says that the reasonableness inquiry under the fourth amendment is objective; it depends on what the police do, not on what they want or think. Whren v. United States, 517 U.S. 806, 811-13, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996); Graham v. Connor, 490 U.S. 386, 397, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989); Maryland v. Macon, 472 U.S. 463, 470-71, 105 S.Ct. 2778, 86 L.Ed.2d 370 (1985); Scott v. United States, 436 U.S. 128, 136-38, 98 S.Ct. 1717, 56 L.Ed.2d 168 (1978). The majority believes that things are otherwise when a program’s design is in issue: “the purpose behind the program is critical to its legality. The program must be a bona fide effort to implement an authorized regulatory policy rather than a pretext for a dragnet search for criminals.” 183 F.3d at 665 (emphasis in original). Where does “purpose” come into the fourth amendment? Not from its text; reasonableness fairly screams an objective inquiry. Not from its history; my colleagues do not - mention the amendment’s genesis. Not from the Supreme Court’s cases. None of the opinions my colleagues cites requires a tour through the heads of the programs’ sponsors. None suggests that the Constitution blesses a program in which a criminal-investigation component is added to a regulatory-enforcement one, while condemning- an identical program in which the criminal-investigation component comes first. When the Supreme Court speaks of “regulatory” programs, such as the searches of business premises in New York v. Burger, 482 U.S. 691, 107 S.Ct. 2636, 96 L.Ed.2d 601 (1987), or Marshall v. Barlow’s, Inc., 436 U.S. 307, 98 S.Ct. 1816, 56 L.Ed.2d 305 (1978), it asks what the programs do, not what the sponsors of the programs had in mind. So far as the fourth amendment is concerned, there is no difference between a roadblock originally designed to catch drug peddlers and also used to catch drunk drivers, and a roadblock originally designed to catch drunk drivers and also used to catch drug peddlers. Only observable differences in police behavior enter into the calculus of “reasonableness.”
To be consistent, therefore, my colleagues should say -that the fourth amendment would not permit the Michigan Department of State Police to add a drug-detection dog to the' roadblock program sustained in Sitz. That conclusion would be so jarring, given received doctrine that a dog’s sense of smell is not a search and requires no justification, that it could not be sustained. Yet if a dog may be added to the program sustained in Sitz, it can’t matter to “reasonableness” whether some of the program’s sponsors thought thé dog more important than the breathalyzer. The trial envisaged by my colleagues- — one at which officials of Indianapolis will' testify about their motivations in approving the. roadblock program, and the district judge must make credibility findings to resolve the fourth amendment objection — has no relation to the objective standard that a “reasonableness” benchmark demands.
What has led the majority to its search for the “primary purpose” behind a program, and thus to the startling conclusion *668that a given program may be constitutional or not today depending on what the Mayor thought last year, is its belief that “program-level justifications for searches ... do not carry over to general criminal law enforcement.” 183 F.3d at 662. Indianapolis has adopted a program that is objectively reasonable given its minimal intrusion and substantial success (183 F.3d at 661), but my colleagues say that only “regulatory” programs may be justified in this manner. Without a distinction between criminal and regulatory searches, it would be impossible to understand Camara v. Municipal Court, 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967), which holds that a warrant may be issued without probable cause, despite the text of the fourth amendment, provided the government really isn’t looking for anything in particular. But none of the Supreme Court’s cases equates “regulatory search” with “regulatory purpose”; the Court’s line is objective, while my colleagues’ is subjective.
For every statement suggesting that criminal law enforcement may not be justified at the program level, it is easy to find another to the contrary — often in the same opinion. For example, my colleagues quote a few words from Chandler v. Miller, 520 U.S. 305, 313-14, 117 S.Ct. 1295, 137 L.Ed.2d 513 (1997). That very opinion contains this passage (id. at 308, 117 S.Ct. 1295): “Searches conducted without grounds for suspicion of particular individuals have been upheld, however, in 'certain limited circumstances.’ See Treasury Employees v. Von Raab, 489 U.S. 656, 668, 109 S.Ct. 1384, 103 L.Ed.2d 685 (1989). These circumstances include brief stops for questioning or observation at a fixed Border Patrol checkpoint, United States v. Martinez-Fuerte, 428 U.S. 543, 545-550, 566-567, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976), or at a sobriety checkpoint, Michigan Dept. of State Police v. Sitz, 496 U.S. 444, 447, 455, 110 S.Ct. 2481, 110 L.Ed.2d 412 (1990), and administrative inspections in ‘closely regulated’ businesses, New York v. Burger, 482 U.S. 691, 703-704, 107 S.Ct. 2636, 96 L.Ed.2d 601 (1987).” This treats the roadblock and regulatory cases as independent, undermining the proposition that roadblocks are improper when they seek evidence of crime. Consider what Brown v. Texas, 443 U.S. 47, 51, 99 S.Ct. 2637, 61 L.Ed.2d 357 (1979), had to say: “the Fourth Amendment requires that a seizure must be based on specific, objective facts indicating that society’s legitimate interests require the seizure of the particular individual, or that the seizure must be carried out pursuant to a plan embodying explicit, neutral limitations on the conduct of individual officers.” (Emphasis added.) Lots of avowedly criminal searches are justified at a program level. After making a custodial arrest, the police may conduct a complete search of the person, including the contents of any packages he may be carrying. United States v. Robinson, 414 U.S. 218, 94 S.Ct. 467, 38 L.Ed.2d 427 (1973). After entering a dwelling to make an arrest, police may conduct a visual “protective sweep” of other rooms to ensure that armed occupants there do not pose a risk. Maryland v. Buie, 494 U.S. 325, 110 S.Ct. 1093, 108 L.Ed.2d 276 (1990). The list of searches and seizures justified in the aggregate, without regard to person-specific cause, is quite long. Roadblocks are just another example. See Wayne R. LaFave, 4 Search and Seizure §§ 9.4(j), 9.6(b) (3d ed.1996).
Interpretation of the fourth amendment is not a model of intellectual consistency. See Akhil Reed Amar, Fourth Amendment First Principles, 107 Harv. L.Rev. 757, 757-61 (1994). Cases create oodles of cubbyholes. My colleagues want to take as a fundamental doctrine that criminal investigations require person-specific cause, and conform all fourth amendment law to it. I suppose one could go in a different direction and treat auto searches or housing inspections as the paradigm. But our job as an inferior court is not to pick favorite passages from the hundreds of fourth amendment opinions the Supreme Court has issued, but to apply the principles *669devised for the most closely analogous cases. This is a roadblock case. To figure out how to handle a roadblock case, we must look at how the Supreme Court has handled other roadblock cases.
Neither Sitz nor Martinez-Fuerte involved a regulatory inspection, yet in each the Court assessed reasonableness at the program level. Michigan searched for drunk driving and the United States for alien smuggling. Because both programs were designed to enforce the criminal laws, a simple criminal-regulatory distinction won’t fly. This impels my colleagues to proclaim a multivariate approach under which the reasonableness of criminal investigations will be assessed at the program level if some other condition holds — -if there is a really pressing need (the search for a terrorist), if the reason for the stop is closely related to the dangers of driving (the search for drunk drivers), if the stop is justified by some “special” governmental power. So much for the organizing principle with which the majority begins. Why use a principle that disintegrates at first application?
Neither Sitz nor Martinez-Fuerte uses the approach my colleagues devise. Let’s work through the - line of reasoning that actually appears in these opinions.
First, the privacy interest of drivers is diminished relative to the interests of people at home or in the office. E.g., Wyoming v. Houghton, — U.S. -, 119 S.Ct. 1297, 143 L.Ed.2d 408 (1999); Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925). Carroll is close to the mark, because there the Court sustained the search of a vehicle for closed bottles of alcohol, which during Prohibition was treated the same way marijuana and cocaine are treated today. Recognition that drivers have a diminished expectation of privacy is missing from my colleagues’ opinion. Instead they analogize a roadblock to a program under which “the government set up a metal detector outside each person’s- home and required the person to step through it whenever he entered or left, in order to determine whether he was carrying a gun for which he lacked a permit. A principle that justified a drug roadblock would justify such surveillance.” 183 F.3d at 664. No, it wouldn’t; the special treatment of automobiles provides a stopping point. One may question this treatment as an original matter, but it is entrenched in the Supreme Court’s jurisprudence and is the key to analyzing roadblocks.
Second, the invasion of privacy at a roadblock is slight. Detention is short, the search superficial. Indeed, the use of a dog is not a “search” at all. A roadblock administered the way Indianapolis handles its program is less intrusive than the search of one’s person and belongings at an airport, another familiar kind of “roadblock” (and one that, like the Indianapolis program, is designed to find evidence of crime, such as carrying weapons aboard an aircraft). Cases since Sitz and Martinez-Fuerte describe roadblocks in these terms — as reasonable in light of the minimal intrusion, not because they are “regulatory” or conducted with an approved “motive.” See, e.g, United States v. Villamonte-Marquez, 462 U.S. 579, 587-88, 103 S.Ct. 2573, 77 L.Ed.2d 22 (1983), and the passages from Chandler and Brown quoted above.
Third, a small invasion can be justified by aggregate success. “Probable cause,” the level of suspicion adequate to support a custodial arrest that may last for days, is something less than a 50% likelihood; “reasonable suspicion,” enough to support a frisk, means substantially less than “probable cause,” see United States v. Chaidez, 919 F.2d 1193 (7th Cir.1990); and as a brief stop is less intrusive than a frisk, an even lower probability of detecting crime suffices. Martinez-Fuerte holds a probability under 1% will do for a roadblock, and in Indianapolis the probability is much greater. (The probability of finding a bomb in an airport search must be less than one in ten million, given the volume of air traffic, but judges think this sufficient *670given the gravity of the evil being detected. Can my colleagues believe that drugs are so harmless that a 5% detection rate makes a search unreasonable even when the intrusion is slight?)
Fourth, the principal risk in allowing stops of vehicles without person-specific cause is that the officers will abuse the discretion thus conveyed. Some officers will stop people for the “offense” of DWB (“driving while black”); other officers, though pure of heart, may make stops at times or in places that leave the drivers apprehensive about their safety. Delaware v. Prouse, 440 U.S. 648, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979), holds that the fourth amendment does not tolerate stan-dardless discretion in making stops, and the Court suggested that Delaware use instead the roadblock or checkpoint approved in Martinez-Fuerte. Cf. Chicago v. Morales, — U.S. -, 119 S.Ct. 1849, 144 L.Ed.2d 67 (1999). Indianapolis was at pains to establish a rigorous protocol for its stops. Roadblocks are fixed; the number of cars selected for inspection is fixed; the procedure following a stop is fixed. So the concern that led to Prouse is missing, and the first three considerations show that the roadblock is reasonable.
Because Martinez-Fuerte so clearly involves criminal law enforcement, the majority creates still another special rule: •“such cases depend ultimately on sovereign power over foreign relations, foreign commerce, citizenship, and immigration”. 183 F.3d at 664. Any implication that the Court in Martinez-Fuerte relied on such a special power would be incorrect. The checkpoints were between 65 and 90 miles inland. The Court’s point was not that Congress has extra powers to conduct domestic searches for aliens, but that “traffic-checking practices .•.. appropriately are subject to less stringent constitutional safeguards.” 428 U.S. at 555, 96 S.Ct. 3074. Although Martinez-Fuerte involved immigration, never did the Court say that enforcement of this body of laws should be especially easy. See particularly 428 U.S. at 561-62, 96 S.Ct. 3074:
[Here] we deal neither with searches nor with the sanctity of private dwellings, ordinarily afforded the most stringent Fourth Amendment protection. See, e.g., McDonald v. United States, 335 U.S. 451, 69 S.Ct. 191, 93 L.Ed. 153 (1948). As we have noted earlier, one’s expectation of privacy in an automobile and of freedom in its operation are significantly different from the traditional expectation of privacy and freedom in one’s residence. United States v. Ortiz, 422 U.S., at 896 n. 2, 95 S.Ct. 2585; see Cardwell v. Lewis, 417 U.S. 583, 590-591, 94 S.Ct. 2464, 41 L.Ed.2d 325 (1974) (plurality opinion). And the reasonableness of the procedures followed in making these checkpoint stops makes the resulting intrusion on the interests of motorists minimal. On the other hand, the purpose of the stops is legitimate and in the public interest, and the need for this enforcement technique is demonstrated by the records in the cases before us. Accordingly, we hold that the stops and questioning at issue may be made in the absence of any individualized suspicion at reasonably, located checkpoints.
Everything the Court wrote about the checkpoints in Martinez-Fuerte can be said about the roadblocks in Indianapolis.
Treating Martinez-Fuerte as exemplifying a “border exception” or “immigration exception” to normal fourth amendment principles turns that amendment on its head. The fourth amendment reflects antipathy toward efforts to enforce the customs laws by searching warehouses for dutiable goods. See Leonard W. Levy, Original Intent and the Framers’ Constitution 234-46 (1988); Telford Taylor, Search, Seizure and Surveillance, in Two Studies in Constitutional Interpretation 23-44 (1969). Inland searches based on the national government’s power over immigration and importation (Martinez-Fuerte was not a border search) should be *671evaluated under the fourth amendment’s normal “reasonableness” standard; instead my colleagues treat the immigration power as a reason to reduce the force of the fourth amendment. As a side effect, the national government, the object of the fourth amendment, winds up with greater freedom to conduct searches and seizures than state and local governments, which have been brought within the fourth amendment only indirectly. Any approach that carries this “paradoxical implication” (183 F.3d at 664) must be rejected. Giving the national government more leeway than the states to conduct searches, and treating immigration and customs searches as especially easy to justify, are so at war with the text and history of the Constitution that they cannot be sustained.
Searches by the national government pose a serious threat to the citizenry; searches by local governments pose less, because movement within the country is easy. Some cities enforce their drug laws by heavy reliance on spies, infiltrators, informers,, turncoats, wiretaps, and nighttime searches where battering rams smash through doors; others may substitute more civil methods, such as roadblocks where the only imposition is a five-minute wait with man’s ■ best friend outside. Which of these is most like the “methods of policing that are associated with totalitarian nations” (183 F.3d at 662)? Police and prosecutors today ply people with favors so that friends and family become informers; lying about their identity, agents wheedle their way into strangers’ confidences; they search trash in the hope of finding an incriminating scrap. Scaling back these tactics (none of which requires person-specific justification) in favor of roadblocks would make enforcement of the drug laws a good deal more reasonable. Or so at least the people may conclude.
One glory of a federal society is that the people may choose for themselves not only laws but also law-enforcement methods. State A may employ extra police to follow a high-probability-of-detection and low-sentence approach; State B may choose fewer police, fewer intrusions on privacy, but higher sentences for .those who are caught. Each may be reasonable. Indianapolis selected a roadblock system, one that may catch any of its drivers. If this strikes the wrong balance, the people may throw out of office those who adopted it. Given the modest intrusion that roadblocks create for personal privacy, this is a legitimate choice for the public to make. The real threat to civil liberties comes from the national government, not from law-enforcement variations that can be avoided by driving a few miles to the east or west. Local governments should have more, not less, leeway than does the national government to decide how the tradeoff between privacy and effective law enforcement shall be handled.